397 U.S. 248 (1970)
CITY OF NEW YORK
v.
UNITED STATES ET AL.
No. 1121.
Supreme Court of United States.
Decided March 16, 1970[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA.
J. Lee Rankin, Norman Redlich, John R. Thompson, and David I. Shapiro for appellant in No. 1121. Benjamin F. Schwartz and Herbert A. Karzen for appellants in No. 1122.
Solicitor General Griswold, Assistant Attorney General McLaren, Howard E. Shapiro, and Bernard M. Hollander for the United States in both cases. Carl J. Schuck, Wayne H. Knight, Fred D. Fagg III, Philip K. Verleger, Allyn O. Kreps, Julian O. Von Kalinowski, Lloyd N. Cutler, Howard P. Willens, James S. Campbell, Ross L. Malone, and Marcus Mattson for Automobile Manufacturers Assn., Inc., et al., appellees in both cases.
Briefs of amici curiae in No. 1121 were filed by Jerry S. Cohen, Harold E. Kohn, Aaron M. Fine, and William T. Coleman, Jr., for the City of Baltimore et al.; by John H. Larson for the County of Los Angeles et al.; and by David Berger and Herbert B. Newberg for the County of Lackawanna et al.
PER CURIAM.
In No. 1121 the motion to affirm is granted and the judgment is affirmed.
In No. 1122 the motion to dismiss is granted and the appeal is dismissed for want of jurisdiction.
NOTES
[*]  Together with No. 1122, Grossman et al. v. Automobile Manufacturers Assn., Inc., et al., also on appeal from the same court.